Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/499,464 filed 09/30/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 07/23/2021. Applicant’s response has been given full consideration. 
Claims Amendments
In the response filed on 07/23/2021 Applicant has amended the claims of the application. Limitations of Claim 3 “the support wall comprising a first fastening hole”, and “the compression member comprising a second fastening hole” is incorporated into Claim 1. The limitations of Claim 5 are also incorporated into Claim 1, and Claim 5 has been canceled. 
The status of the claims stand as follows:
Currently amending 		1-4, 6-10
Canceled 			5
4.3	New				11-12
Claims 1-4, 6-12 are currently pending in this application. And all the claims are under full consideration. 
Withdrawal of Claim Objection
The objection to claims 2-8 has been overcome by the amendment of the claims and the objection to the claims has, therefore, been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Werre et al. (U.S. Patent 9,225,035) in view of Adachi et al. (U.S. PG Publication 2014/0011058; presented in the information disclosure statement dated 03/01/2021).

This rejection was presented in the previous non-final Office Action 04/27/2021 and is being accordingly modified to address the amendment of Claim 1 and 3, the cancelation of Claim 5 and the addition of Claim 11 and 12. 
Regarding Claim 1 Werre discloses a battery pack 50 comprising a plurality of battery modules 40 each comprising at least one battery cell 10 (Werre Fig. 1, 3, 4, col. 5 lines 11-16) and battery pack enclosure including a bottom 52 and a top 54 (Werre Fig. 4, col. 5, lines 14-15) equivalent to a housing supporting the plurality of battery modules which are arranged side by side in a first direction (Fig. 1, 4, col. 5, lines 11-16), the housing comprising side wall with reinforcing features 53 (Werre Fig. 4) equivalent to a support wall that covers at least one surface of the plurality of battery modules; and lateral plates 22b put between plurality of battery modules and the wide surface of each of the plurality of battery cells is facing the support  wall (Werre Fig. 1; col. 4 lines 21) equivalent to a barrier wall that is placed between the plurality lines of battery modules; and a cover 54 coupled to the housing 52 and covering the plurality of battery modules 40 and the compression member 30
Werre is silent about the battery pack has a compression member provided on the housing and pressing the plurality of battery module.
Adachi discloses a battery unit that has a battery pack module that has plurality of single cells (Adachi paragraph 0011), an accommodation case where the battery pack module is accommodated (Adachi paragraph 0011, 0057) equivalent to the housing. The accommodation case has a base plate and a wall section rising from the base plane so as to surround the battery pack module (Adachi paragraph 0011) the wall being equivalent to the support wall that cover at least part of the battery module. The accommodation case has a cover attached to the base (Adachi paragraph 0021) considered equivalent to the cover coupled to the housing and covering the battery module. Adachi discloses the battery unit that has a battery pack module that has plurality of single cells (Adachi paragraph 0011), has a restraining plate 13 (Adachi Fig. 2, paragraph 0057) restraining the battery pack from above (Adachi paragraph 0060), considered equivalent to the compression member provided on the housing. The restraining plate 13 restrain the battery pack module (Adachi paragraph 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Werre by the teaching of Adachi and included a restraining plate in order to restrain the battery pack modules (Adachi paragraph 0060) and prevent movement of the module inside the case and prevent damage to the battery module from such movement. Such a modification according to the MPEP is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
The restraining plate 13, equivalent to the compression plate, has fastening holes N (Adachi Fig. 2) and the restraining plate is fastened by bolt to the side wall (Adachi Fig. 2), considered 13 is disposed so as to contact each rising section (the wall section 22 and the fixing pillars 25) of every direction formed in the base 14 that surround the battery pack module 11 (Adachi paragraph 0265). The fixing pillars 25 are formed rising from the base plate 21 independent from the wall section 22 (Adachi paragraph 0080), and are disposed towards the inner part of the base 14 (Adachi Fig. 8A). The fastening of the compression plate to the fixing pillars 25 that are not in the wall section 22 but rather towards the inside of the battery pack is for added restraining of the battery cells, and is considered similar to the claimed fastening of the compression member to the barrier wall that is also disposed towards the inside of the battery back.  Therefore, it would have also been obvious to a person of ordinary skill that in the housing of Werre modified by the compression plate of Adachi would have the compression plate fastened to the barrier wall as well for restraining the cell in place and prevent their displacement or movement in a similar configuration of fastening the compression plate of Adachi to the raising pillars 25 (Adachi paragraph 0080, 0265). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). Werre Fig. 1 is reproduced below:

    PNG
    media_image1.png
    983
    975
    media_image1.png
    Greyscale

Werre Fig. 1

    PNG
    media_image2.png
    681
    973
    media_image2.png
    Greyscale

Adachi Fig. 2

Regarding Claim 2 Adachi disclose the restraining plate 13, considered equivalent to the compression plate, has projecting portion 136 that projects towards the plate surface side of the battery module (Adachi paragraph 0270) equivalent to a contact portion that protrudes towards the battery module, contact the battery module and presses the battery module and a section that does not contact the battery module (Adachi Fig. 2). Therefore, the battery pack of Werre, modified by Adachi, will have the compression plate with a contact portion and a non-contact portion.
Regarding Claim 3 Adachi discloses the restraining plate 13, equivalent to the compression plate has fastening holes N (Adachi Fig. 2) and the restraining plate is fastened by bolt to the side 
Regarding Claim 4 Adachi disclose the restraining plate 13, considered equivalent to the compression plate, has projecting portion 136 that projects towards the plate surface side of the battery module (Adachi paragraph 0270) equivalent to a contact portion that protrudes towards the battery module, contact the battery module and presses the battery module and a section that does not contact the battery module (Adachi Fig. 2).
Regarding Claim 6 Werre discloses the battery modules have the same height (Werre Fig. 1, 4).
Regarding Claim 7 and 8 Werre is silent that at least one of the battery modules placed in the house has a height different from a height of the remaining module. Adachi discloses in one particular embodiment two battery modules that has different height, one includes two cells, and the other three cells (Adachi Fig. 2), and in the space provided above the shorter module a circuit board 12 is disclosed (Adachi Fig. 2, paragraph 0057). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Werre by the teaching of Adachi and made at least one battery module has a shorter height than the remaining to provide space such as for electrical accessories such as a circuit board as taught by Adachi (Adachi Fig. 2, paragraph 0057). This is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 9 and 10 Adachi discloses the restraining plate 13
Regarding Claim 11 Werre discloses the battery cells are prismatic cells (Werre Fig. 2, 3, col. 7 lines 66). Werre is silent about a compression member. In the housing of Werre modified by the compression plate of Adachi it would have been obvious to a person of ordinary skill in the art to have rotated the prismatic cells of Werre such that the tabs of the prismatic cells protrude from a direction orthogonal to the compression plate and the compression plate contact the second side of the prismatic cells. According to the MPEP such a modification is considered shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.). In such a modification the fastening hole of the barrier wall would extend in the direction of the pressing member, and the barrier wall extending in the pressing direction between the prismatic battery cell.
Regarding Claim 12 Werre discloses a battery pack 50 comprising a plurality of battery modules 40 each comprising at least one battery cell 10 (Werre Fig. 1, 3, 4, col. 5 lines 11-16) and battery pack enclosure including a bottom 52 and a top 54 (Werre Fig. 4, col. 5, lines 14-15) equivalent to a housing supporting the plurality of battery modules which are arranged side by side in a first direction (Fig. 1, 4).
 The battery pack enclosure bottom 52 is equivalent to the support on which the plurality of battery modules is arranged (Werre Fig. 4). Werre is silent about the wide surface of the at least one battery cell in each of the plurality of battery module faces the support (i.e. bottom 52 of the enclosure). Adachi discloses a battery unit that has a battery pack module that has plurality of single cells (Adachi paragraph 0011), an accommodation case where the battery pack module is accommodated (Adachi paragraph 0011, 0057) equivalent to the housing. The accommodation case has a base plate 4 and a wall section rising from the base plane so as to surround the battery 52 as disclosed by Adachi (Adachi Fig. 2, paragraph 0011) since such a modification is considered shifting the position of parts within a device, which will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Were discloses the housing comprising side wall with reinforcing features 53 (Werre Fig. 4) equivalent to a support wall that covers at least one surface of the plurality of battery modules; and lateral plates 22b put between plurality of battery modules and a surface of each of the plurality of battery cells is facing the support wall (Werre Fig. 1; col. 4 lines 21) equivalent to a barrier wall that is placed between the plurality of battery modules.
Werre is silent about the battery pack has a compression member provided on the housing and pressing the plurality of battery module.
Adachi discloses the battery unit that has a battery pack module that has plurality of single cells (Adachi paragraph 0011), has a restraining plate 13 (Adachi Fig. 2, paragraph 0057) restraining the battery pack from above (Adachi paragraph 0060), considered equivalent to the compression member provided on the housing. The restraining plate 13
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Werre by the teaching of Adachi and included a restraining plate in order to restrain the battery pack modules (Adachi paragraph 0060) and prevent movement of the module inside the case and prevent damage to the battery module from such movement. Such a modification according to the MPEP is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
Werre discloses the enclosure equivalent to the housing comprise of a cover 54 coupled to the housing 52 and covering the plurality of battery modules 40 and the compression member 30 (Werre Fig. 4). 
Response to Argument
In the response filed on 07/23/2021 Applicant traverses the rejection of the claims presented in the previous non-final Office Action dated 04/27/2021. With regard to the objection to Claims 2-8 the objection has been withdrawn in view of the amendment of the claims which overcomes the objection. Applicant notes that Claim 1 has been amended by incorporating subject matter from Claim 5 and presents a discussion of claim1. Applicant argues that the rejection fails to address the language of claim 5 and that Adachi does not disclose and is not cited for the barrier wall, and that Werre fails to disclose a compression member and thus necessarily fails to disclose fastening a compression member to a barrier wall (Remarks page 7-8). Examiner notes that Werre is silent about a compression plate, and the rejection relies upon the teaching of Adachi for a restraining plate 13
The restraining plate 13 is disposed so as to contact each rising section (the wall section 22 and the fixing pillars 25) of every direction formed in the base 14 that surround the battery pack module 11, wherein the fixing pillars 25 are formed rising from the base plate 21 independent from the wall section 22, and are disposed towards the inner part of the base plate 14 (Adachi Fig. 8A). The fastening of the compression plate to the fixing pillars 25 that are not in the wall section 22 but rather towards the inside of the battery pack is for added restraining of the battery cells, and is considered similar to the claimed fastening of the compression member to the barrier wall that is also disposed towards the inside of the battery back. Therefore, the housing of Werre as modified by Adachi would include a restraining or compression plate, and it would also have been obvious to fasten together the restraining plate (i.e. compression plate) of Adachi to the barrier wall of Werre such that the cells a restrained and are prevented from moving in a manner similar to the compression plate of Adachi fastened to the fixing pillars raising from the base plate 14. 
Applicant seems to address the references of Werre and Adachi separately and noting specific deficiencies in each, but does not address the art as a whole of the rationale presented by the examiner for obviousness. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (See MPEP 2145 IV). Thus, the combination of both Werre and Adachi render the invention obvious. Newly added Claims 11 and 12 are also rejected over the same references of Werre and Adachi. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- for information about filing in DOCX format. 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722